Atkinson, J.
Where at the term of court at which a verdict was rendered the adverse party moved for a new trial upon the ground that the verdict was void for indefiniteness, and also made a motion in arrest of judgment on the ground that the judgment did not follow the verdict, .and the court overruled both motions, and where no exception was taken . to the judgment overruling the motion in arrest, but a writ of error was sued out to the overruling of the motion for a now trial, and the bill of exceptions was dismissed by the Supreme Court, thus leaving the judgment denying a new trial affirmed, the defendant was thereafter ...concluded from moving to. set aside the judgment and verdict upon the .same grounds urged in the motion for new trial and the motion in arrest.

Judgment affirmed.


Beck, J., absent. The other Justices concur.